SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofJuly,2011 AVIVA PLC (Translation of registrant's name into English) ST HELEN’S, 1 UNDERSHAFT LONDON EC3P 3DQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosures: Blocklisting Interim Review BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 8 July 2011 Name of applicant: Aviva plc Name of scheme: Aviva Savings Related Share Option Scheme Aviva Ireland Savings Related Share Option Scheme Aviva Annual Bonus Plan 2005 Aviva Executive Share Option Plan 2005 CGNU Executive Share Option Scheme Aviva Long Term Incentive Plan 2005 Aviva Savings Related Share Option Scheme 2007 Aviva All Employee Share Ownership Plan Period of return: From: 01/01/2011 To: 30/06/2011 Balance of unallotted securities under scheme(s) from previous return: Aviva Savings Related Share Option Scheme - 1,021,069 Aviva Ireland Savings Related Share Option Scheme - 519,339 Aviva Annual Bonus Plan 2005 - 504,564 Aviva Executive Share Option Plan 2005 - 1,043,346 CGNU Executive Share Option Scheme - 176,413 Aviva Long Term Incentive Plan 2005 - 300,832 Aviva Savings Related Share Option Scheme 2007 - 88,818 Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Aviva Annual Bonus Plan 2005 - 500,000 Aviva Long Term Incentive Plan 2005 - 500,000 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Aviva Ireland Savings Related Share Option Scheme - 7,646 Aviva Annual Bonus Plan 2005 - 539,743 Aviva Long Term Incentive Plan 2005 - 333,246 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Aviva Savings Related Share Option Scheme - 1,021,069 Aviva Ireland Savings Related Share Option Scheme - 511,693 Aviva Annual Bonus Plan 2005 - 464,821 Aviva Executive Share Option Plan 2005 - 1,043,346 CGNU Executive Share Option Scheme - 176,413 Aviva Long Term Incentive Plan 2005 - 467,586 Aviva Savings Related Share Option Scheme 2007 - 88,818 No further shares block listed under the CGNU Executive Share Option Scheme will be issued and no further Returns will be submitted for this Scheme. Name of contact: Russell Tullo Telephone number of contact: SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date 08 July, 2011 AVIVA PLC By: /s/ K.A. Cooper K.A. Cooper Group Company Secretary
